Citation Nr: 1409102	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-12 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones


INTRODUCTION

The Veteran served on active duty from February 1969 to August 1970.

This matter is before the Board of Veterans' Appeals  (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The RO in St. Petersburg, Florida, currently has jurisdiction over the Veteran's VA claims folder.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in February 2012.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

In May 2012, the Board remanded the claims for further development, to specifically include obtaining VA treatment records, obtaining Social Security Administration (SSA) records, and scheduling the Veteran for VA examinations.  The Board has reviewed the development conducted by the RO, and finds that it has satisfied the Board's remand orders with regard to the PTSD claim.  In particular, the Veteran's updated VA treatment records were obtained, the Veteran's Social Security Administration records were obtained, and he was provided a VA medical examination regarding his PTSD claim.  Thus, there has been compliance with the Board's remand order.

A claim for a total disability rating based on individual unemployability (TDIU) is deemed to have been submitted as part of any claim for a higher initial evaluation when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest evaluation possible.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record indicates that the Veteran is employed, the Veteran has not asserted that his service-connected disabilities cause him to be unemployable, and none of the medical evidence makes any indication that the Veteran is unemployable.  Accordingly, there is no implicit claim for TDIU.  Id. 

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claims.

The  Veteran appears to have requested that the claim for service connection for a kidney disorder be reopened.  See April 2011 submission of the Veteran through his congressional representative.  This issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for tinnitus addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected psychiatric disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

In July 2008, prior to the September 2008 rating decision on appeal, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claim and the relative duties upon himself and VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter also advised him of the bases for assigning ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  These letters satisfied VA's duty to notify.

During the February 2012 hearing, the Veterans Law Judge (VLJ) enumerated the issue on appeal.  Information was obtained regarding the Veteran's medical history as well as the current symptoms.  From the Veteran's testimony, the VLJ determined that additional VA medical examination was needed.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  Following the hearing, the case was remanded to obtain SSA records, additional VA medical records, and to provide the Veteran new VA medical examinations for each of his disabilities on appeal.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010), the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The record reflects that the Veteran's service treatment records, VA medical records, SSA records, and private medical records have been obtained.  The Veteran has been provided VA medical examinations.  The Veteran has provided testimony at a Board hearing in support of his claim.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so.  Therefore, the duty to assist has also been satisfied.

II.  PTSD

A May 2007 rating decision granted the Veteran service connection and a 30 percent rating for PTSD.  The Veteran submitted his claim for an increased rating in June 2008.  After a careful review of the record, and for reasons and bases expressed below, the Board finds that the Veteran's 30 percent rating is appropriate, and that an increased rating is not warranted at any time during the appeal period.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2013). 

Diagnostic Code 9411 provides that a 30 percent rating is warranted for PTSD where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411. 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.  

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996). 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

The Veteran stated at his February 2012 hearing that he was currently working.  He testified that he experienced panic attacks.  He indicated that he had memory problems.  He also indicated that he had difficulty in establishing and maintaining relationships with colleagues.

On VA examination in August 2008, the Veteran was clean, neatly groomed and appropriately dressed.  His speech was unremarkable, spontaneous, clear and coherent.  He had full affect and a friendly, attentive attitude toward the examiner.  He missed the correct date by two days.  The Veteran had no delusions,  hallucinations, obsessive/ritualistic behavior, panic attacks, homicidal thoughts, or suicidal thoughts.  He reported an episode of violence when he fought a person who he asked to leave the house and the person said not until he drank his beer.  Remote and recent memory were normal.  GAF was 60.  The examiner noted that the Veteran's PTSD resulted in mild to moderate social withdrawal and interpersonal conflict.  The examiner noted that the Veteran functioned well at work.  He was dating and although the relationship was generally positive, she complained that he wanted to stay at home and that he was irritable.  He had positive relationships with his children and grandchildren.  He indicated that the Veteran's PTSD signs and symptoms were transient or mild and that there was a decrease in work efficiency and ability to perform occupational tasks only during periods of significant stress.  

A March 2010 VA treatment record notes that the Veteran's speech was fluent and that his thought processing was clear and coherent.  There was no evidence of a formal thought disorder.  The Veteran denied current suicidal/homicidal ideation.  No significant cognitive difficulties were noted.  The Veteran reported current symptoms of depression, anxiety, irritability, anger, alienation from others, poor sleep, poor appetite, and difficulty coping with memories of trauma.  GAF was noted to be 50.

On VA psychiatric examination in July 2012 the Veteran reported that he was working and had been working at that job for 16 years.  The Veteran was no longer in therapy and had last attended group treatment in 2009.  He reported depressive symptoms after the death of his brother, but improved mood more recently after a grandchild was born.  The examiner noted that the Veteran also has depression, but that it was not possible to differentiate the depression symptoms from the PTSD symptoms.  The Veteran's symptoms were noted to be depressed mood, anxiety, and chronic sleep impairment.  Testing was not suggestive of significant cognitive impairment, but was suggestive of short term memory deficits.  GAF was noted to be 55.  The examiner opined that the Veteran had occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

Although the Veteran reported at his February 2012 hearing that he had panic attacks, none of the VA treatment records or VA psychiatric examinations have indicated such.  Moreover, the evidence does not indicate that the Veteran experiences such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impaired abstract thinking; or symptoms of a similar nature and severity.  

The Board also recognizes that at his hearing the Veteran reported memory problems.  However, such was not shown on VA examination in August 2008, and although the Veteran was noted to have possible short-term memory deficits on VA examination in July 2012, the record does not show impairment of short- and long-term memory such that he has retention of only highly learned material or that he forgets to complete tasks.  Accordingly, occupational and social impairment with reduced reliability and productivity is not more nearly approximated.  

As noted above, the Veteran has been employed at the same place for many years, has good relationships with his family, and has some relationships with others as well.  The Veteran's symptoms thus more appropriately reflective of the criteria for a 30 percent rating than that of a higher 50 percent rating.  

The Board recognizes that the March 2010 VA evaluation indicated the Veteran to have a GAF of 50.  The Board notes that a GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV.  However, as noted above, the Veteran does not have any such symptoms.   Consequently the Board finds that the assignment of a GAF score of 50 carries little weight in evaluating the Veteran.  The Board gives more probative weight to the actual symptoms described by the medical records than to a GAF score that is not reflective of the Veteran's actual symptoms.  

Since the Veteran has been diagnosed as having multiple psychiatric disorders and the symptoms attributable to other psychiatric disorders have not been disassociated from his service-connected disorder, the Board has considered all psychiatric symptoms in reaching the above conclusion. See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The Veteran's psychiatric signs and symptoms and the frequency and severity thereof have been considered.  These include depressed mood, anxiety, chronic sleep impairment, mild memory loss, fair judgment, disturbances of motivation and mood, fair impulse control, and difficulty in establishing and maintaining effective work and social relationships.  The VA examiner in 2008 opined that the Veteran's disability was manifested by no more than mild or transient symptoms and the July 2012 examiner opined that the disability was manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Based on the symptoms and the severity thereof, the Board finds that the overall level of disability is that of occupational social impairment with an occasional decrease in work efficiency and intermittent inability to perform occupational tasks.  

Accordingly, the Board concludes that the criteria for a rating in excess of 30 percent for PTSD, has not been met at any time during the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings may be assigned during the appeal of any increased rating claim).  

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  However, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology during the time period under consideration.  Consequently, the Board has determined that referral of this claim for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Accordingly, the preponderance of the most probative evidence is against the Veteran's claim and an increased rating for PTSD is not warranted.


ORDER

Entitlement to a rating in excess of 30 percent for PTSD is denied.


REMAND

The Board remanded the issue of service connection for tinnitus in May 2012, in part, to obtain a medical opinion.  A VA clinician in December 2012 noted that the Veteran's medications include aspirin as well as the medication he is prescribed for the service-connected PTSD.  The clinician noted that the degree to which each of these factors had on his current tinnitus plus the reported long-term tinnitus the Veteran reports he had since service would be mere speculation.  It is unclear whether the clinician knew that the Veteran is service-connected for a heart disorder and that aspirin is taken therefore.  See Shands HealthCare record dated in October 2001 and the rating decision dated in May 2011.  Accordingly, another opinion should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA medical opinion concerning the etiology of the Veteran's current tinnitus.  The examiner should review the claims folder and indicate that such review was completed in the examination report.  

The examiner should opine as to whether the tinnitus at least as likely as not (a probability of 50 percent or greater) began in or is related to active service, to include excessive noise exposure therein.  

The examiner should also opine as to whether it is at least as likely as not that current tinnitus, at least in part, is due to the service-connected PTSD or cardiovascular disorder, to include the medications taken therefore.  It is noted that the Veteran takes aspirin for his heart disorder.  See Shands HealthCare record dated in October 2001.

The examiner should also opine as to whether it is at least as likely as not that tinnitus is aggravated (i.e., worsened) by service-connected PTSD or the cardiovascular disease, to include medications taken therefore.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's tinnitus found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected PTSD.

2.  Then, after undertaking any additional development deemed warranted, readjudicate the claim.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and allow a sufficient period of time to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


